﻿
Mr. President, I offer you sincere congratulations on having been elected to your high office and wish you luck and success in carrying out your responsible task. At the same time I extend my thanks to Foreign Minister Choudhury for his circumspect and successful guidance of the forty-first session of the General Assembly, which ended a few days ago.
I also take the opportunity cordially to thank the Secretary-General for his untiring endeavours on behalf and in the interest of our Organization. His latest report gives us confidence and a perspective for the future. As in the past, he can count on our unqualified support. The principal task of the United Nations is to maintain and safeguard peace. We begin this session of the General Assembly with hopeful signs of new thinking in West-East relations and in the field of disarmament. Yet the world is still filled with war: war between countries, in which people suffer and die; man waging war on man, for where human rights are violated war is being conducted against man; global terrorism is waging war against order in every form; deadly diseases are waging war on life; mankind is waging war on nature; and what is the hunger and poverty suffered by many nations but the outcome of war on human dignity through man's failure in North and South? 
In the final analysis, it is always man who threatens man. Our children cannot be blamed for the state of the world, but it is they who suffer most. They expect us to give them a world free from war, free from expulsion, free from fear, free from hunger and disease. Parents all over the world love their children. But ate we in the United Nations really doing enough to protect the rights and the future of our children? We want to leave our children a better world, a world in which human dignity and social justice are guaranteed, in which peace prevails and in which the natural foundations of life are protected and cultivated.
But, above all, we must fight against the war inside us as well as that outside us. Peace begins within ourselves; it begins in the mind, with respect for our neighbour and awareness of our responsibility for that neighbour and for all who will come after us.
War strategies must be superseded by peace strategies. We want peace in a comprehensive sense. If we fail in our task, none of us will survive. Hence, the crucial task today is to ensure the survival of mankind. Mankind has become a community in pursuit of survival. No one can steal away from our common fate. A nuclear war would destroy us all.
Contaminated rivers, seas and soil, desertification, dying forests - especially tropical forests - and the widening hole in the ozone layer are all problems that affect and concern us all.
A few weeks ago the world population passed the 5 billion mark. If the present demographic trend continues the world community will number more than 6 billion by the turn of the century. Our children will live to see that day. If we do not act the world's problems will pass beyond our control solely as the result of population growth. Now is the time to set the right course. This is the responsibility of every civilization, every religion, every ideology and every political and social system.
The call must be; fight the wars that threaten mankind from all sides. The peace we need is more than the elimination of military conflicts. It implies common responsibility, solidarity and respect for our neighbours. Peace implies making our world human. It implies respecting our natural environment. It implies securing freedom, life and the survival of mankind.
Many people live in poverty, exposed to hunger, ignorance and disease. The prospects for the third world depress us all. Commodity prices are falling. This means that developing countries must continuously increase production, and this in turn reduces prices still further.
In the industrial countries, however, demand is on the wane because markets for certain commodities are satiated and other commodities are increasingly being replaced by new materials. The disintegration of commodity prices is not a temporary market fluctuation  it is a long-term trend. For most developing countries, however, commodities are still the principal - indeed, in many cases, the only - source of income. Thus their one-sided dependence on commodity exports must be reduced. We must help them to turn their raw materials into manufactures and semi-manufactures of their own. But the diversification of an economy takes time. Until that point is reached, ways and means must be sought of improving existing arrangements, as in the case of the European Community's Community model for off-setting shortfalls in export earnings.
Last year the indebtedness of the third world rose by 9 per cent, to l trillion. In 1986 over 30 per cent, and in some cases nearly 50 per cent of the income of 22 sub-Saharan countries was mortgaged for debt service. The debt problem threatens to explode. It is a threat to the economic, social and political future of many heavily indebted countries, but it also poses a threat to donors. It threatens to undermine the will of North and South to co-operate with one another.
All those concerned, whether in the public or the private sector, need to increase their efforts. Every country should be treated according to its special circumstances. But the general principle must be to make debt-servicing reasonably proportionate to a country's productive capacity. It is in the true interest of donors to seek in their negotiations with debtors to solutions that will provide a perspective for the future. Hopelessness will crush the best will in the world.
Since 1978 the Federal Republic of Germany has remitted 4,2 billion marks of the debt owed it by the poorest countries. I appeal to all donor countries to follow suit, and I appeal to the socialist countries of the North also to provide adequate development aid, at long last.
Proceeding from future-oriented reform programmes and financed by new loans on easy terms, the economies of the debtor countries must be put back on a course of growth. But diversification and investment in growth sectors will be helpful to developing countries only if the industrialized world opens its markets wide to their manufactures and semi-manufactures and adapts its own economic structure to such new conditions. We are prepared to make that adjustment.
To restrict the role of the developing countries in the world economy to that of mere suppliers of raw materials and energy would be to deprive them of their prospects for the future. The industrial countries must eliminate import 

restrictions and other barriers to trade. They must stop subsidizing branches of industry that no longer pay their way.
They must also reduce agricultural surpluses. The adjustments necessary in the industrial countries are difficult and painful but that can be no reason to keep putting them off. At any rate, exports of weapons are not the solution to these problems. On the contrary, they Increase tensions and the danger of war, and they squander resources that are needed for works of peace. Weapon exports facilitate neither the necessary structural change in the industrial countries nor the process of economic recovery in the developing countries.
At its seventh session, the United Nations Conference on Trade and Development (UNCTAD) underscored the special significance of peaceful international trade for development. The final act of that Conference indicates the strategies that need to be pursued with regard to finance and indebtedness and trade and commodities, and with regard to the problems of the land-locked developing countries. Now is the time for action.
The industrial countries are undergoing a technological revolution, a revolution that will completely change society. At the moment we have but little idea of the repercussions it will have on the developing countries. Whatever happens, it must not be allowed to divide the world for ever into rich and poor. We cannot allow the great human dream that has inspired all nations, the dream of one just, peaceful and free world, to be outstripped by technological development. On the contrary, science and technology must be the powerhouse for the development of mankind. Only modern science and technology are capable of solving the world's problems of food supply, health, education and energy. Genetic engineering, modern medical research, state-of-the-art information technologies and new forms of energy must be pooled to this end.
AIDS (acquired immune-deficiency syndrome) is a challenge to the whole of mankind. It threatens all nations. My Government is pleased to note that the gravity of this problem is increasingly recognized by Governments and by international organizations.
Advanced technology not only provides opportunities; it also entails risks. Chernobyl has demonstrated to the world that the safety of nuclear power stations is the common responsibility of all countries producing nuclear energy. A progressive human society cannot regard nuclear energy as the ultimate solution to the world's energy problems.
The task of eliminating the political, social and moral risks inherent in high technology and science is common to the whole human race.
Genetic engineering can secure adequate food supplies for many billions of people, but it can also be abused to violate the dignity of man if it is used solely as a means of manipulating man, if it encroaches upon each person's individuality. The United Nations is the forum where the best brains in our countries can establish common ethical standards with which to measure the consequences of technological development.
The earth's atmosphere and its high seas are the common property of mankind. They have to be preserved so that the human species can survive. But, like the world's climate, they too are being jeopardized. The Brundtland report has presented a plan for development that is both lasting and environmentally compatible, and it must be taken seriously. The world must be made more acutely aware of these issues and interactions. This is a matter for the United Nations. We should soon consider proclaiming a year of global environmental protection. We should also consider proclaiming the 199Os a decade for the environment to provide the necessary stimulus worldwide.
Everywhere we face problems which we can only solve together or not at all. We have long since entered an age of global domestic policy in which each one of us is dependent upon everyone else. Thus, the importance of the United Nations grows from year to year. It is our common duty to preserve and develop the world Organization. The gap between the concept of the United Nations and its present indateriali2ation in a world of nation-States is still considerable. We must all learn to find global answers to global problems. The United Nations offers a wide range of instruments for this purpose. The more determined our efforts to reform the world Organization, the more effectively will be able to use those instruments. I wish at this juncture to thank the Secretary-General for his far-sighted approach to this problem.
Many forms of co-operation can also develop in a smaller framework. Here in lies the special significance of regional organizations. The European Community has shown the world the kind of dynamism for peace that can emanate from regional organizations. For centuries the nation-States of Europe fought one another in wars, which also spread beyond their continent to other parts of the world. Today, war among the 12 members of the European Community is impossible; it is inconceivable.
That is the first and most important task of a regional organization: to make sure that war in its region will be impossible. The more nation-States become integrated the better their chances of achieving that aim. That is why my Government strongly supports all efforts to establish peace in crisis areas originating in the region itself. 
We welcome the signing of the Arias Plan by five Central American countries as a step towards peace and stability in Central America and encourage them on that road. The result of the Guatemala conference is a sign of hope. We give our unqualified support to the nations of Central America in their efforts to secure social justice, to ensure the application of the principles of democracy, to secure independence and to foster peace and co-operation. The Government of the Federal Republic of Germany is helping the cause of world peace by encouraging co-operation between the European Community and the regional organizations in Central and South America, Asia, the Middle East and Africa.
The countries of one region can best preserve and develop their cultural identity through joint efforts. The wealth inherent in cultural diversity is the purest source of energy for man's task of safeguarding peace. All nations on earth are, without distinction, civilized nations. Their cultural contribution is indispensable for the creation of a single global society based on justice, peace and freedom. We are serving the cause of peace if we preserve and protect the unmistakable identities of these civilizations. Nations that respect the cultural achievements of other nations cannot be stirred up against one another. Cultural arrogance has time and again been the root cause of catastrophes.
Thus the North-South dialogue, too, needs a cultural dimension. Only if nations start from the basis of their individual culture and cultural exchanges and partnerships with others can they develop the national consciousness that will help solve mankind's common problems.
Regional organizations in the third world are the best way to ensure that their members are not drawn into the West-East confrontation. This is also the great mission of the Non-Aligned Movement, which is a growing factor of stability in the world. Genuine non-alignment offers third-world countries in particular a great opportunity to preserve their identity and consolidate their Independence.
We are all aware of the magnitude of the world's problems. This being so, we know we cannot solve political, social, religious and ideological differences in one gigantic leap. These differences exist and we have to live with them. But that should not stop us, notwithstanding all the differences of principle and ideology, from doing what we can to safeguard world peace now.
There is a growing awareness of this. The seventh session of the United Nations Conference on Trade and Development (UNCTAD), like last year's special session of the General Assembly on Africa, has given encouraging signs that North and South are capable of disregarding positions of principle and concentrating on what is necessary and feasible at the present time.
We must now take this opportunity to move forward. Security Council resolution 598 (1987) is an encouraging sign of common responsibility for global peace. The special significance of that resolution lies in its unanimous adoption. It can serve as an example for the settlement of other regional conflicts as well.
We strongly support resolution 598 (1987) and the Secretary-General's efforts to establish peace on its basis. That resolution affords Iraq and Iran an opportunity to embark on the road of peace. With Iraq having stated its approval, I urgently appeal to Iran to implement the resolution fully.
War has been going on in Afghanistan, too, for nearly eight years now. We expect the Soviet Union to withdraw its forces from that country and put an end to the suffering of the Afghan people. No one apart from the afflicted people of Afghanistan should gain advantage from the Soviet withdrawal. Consequently, the conditions for the genuine independence and non-alignment of the new Afghanistan must be established now.
We also call for the withdrawal of foreign troops from Kampuchea so that this country may exercise its right to self-determination. The new, fundamental developments between West and East with their far-reading consequences for world peace have only become possible through both sides opting for co-operation. The clearest manifestation of that willingness are the negotiations between the United States and the Soviet Union aimed at the global elimination of their intermediate-range nuclear missiles. For the first time, agreements are being made between West and East which not only limit but actually remove arms. This marks a turning-point in history.
We Germans greatly encouraged this development and we welcome the result - this great agreement - with relief. It enhances security and stability in Europe. My Government has viewed its role in this process not merely as that of an interested spectator. We have played an active part in achieving this success as a country aware of its responsibility for peace. Through our advocacy of the "double-zero solution" we have paved the way for the world-wide elimination of intermediate-range missiles.
I endorse the statement Chancellor Kohl made on this subject on 26 August 1987 that, by the time the American and Soviet intermediate-range nuclear forces have been removed as agreed, the German Pershing la systems will also have been phased out.
This agreement is still a long way from completely solving the problem of nuclear disarmament, but it represents the first, and thus the crucial, step towards the great objective to which the nuclear Powers committed themselves before the world in the nuclear-test-ban Treaty.
A process has been set in motion which must be made irreversible. Further steps must, and will, follow. We deem it essential that the United States and the Soviet Union should now concentrate on a drastic reduction of all strategic offensive weapons and in so doing also consider the further application of the Treaty on anti-ballistic missiles (ABM).
In the Western Alliance we will move ahead with the preparations for negotiations on nuclear missiles with a range of less than 500 kilometres. We will vigorously pursue the negotiations on conventional stability in Europe. The statements issued by the North Atlantic Treaty Organization (NATO) and the Warsaw Pact afford a good basis for such negotiations. A convention globally banning chemical weapons is overdue. That convention must now be concluded  We cannot permit an ever larger number of countries to manufacture or produce these ghastly weapons of destruction. The best protection against their proliferation is their global elimination and their global prohibition. 
In our efforts to achieve that aim, we are not facing an insurmountable wall. New thinking that stems from the knowledge that we can only survive with one another, not against one another, governs oar actions more and more· Ho nation can have a greater interest in the success of all these negotiations than that of the Germans, for most weapon systems are concentrated in their country - on both sides of the dividing line - so they would be the first to be threatened with extinction·
The agreement on intermediate-range nuclear force© will provide the spark the effects of which will be carried well beyond the confines of arms control. Both sides will draw from that agreement the energy and the confidence to extend their co-operation to all fields where such co-operation is currently possible. That will be a major step towards the political objective of Atlantic defensive community, which is to establish solid structures for peace in Europe through co-operation between West and East in all areas and on the basis of a reliable defence capability.
The fact that we can cherish this hope today in the result of the discernment and the constructive approach of both sides that had already become clear at the summit meeting of the United States and the Soviet Union in Reykjavik. There, the two super-Powers showed that they are conscious of their responsibility for mankind's survival· in this they deserve the support of all peace-loving people. We must not stray from this path. ·The signposts to a better future are not the prejudices and enemy-images of yesterday but the will of nations, the will of every individual, to live in peace and dignity. Only in that manner shall we fulfil our responsibility for the future of mankind.
The era that was dominated by hegemonic aspirations, the era in which the world risked being pulled into the vortex of a never-ending arms race, is drawing to a close. This process cannot be stopped} it is paving the way to a better world. In such a· world there can no longer be any room for the old enemy-images. If we dismantle our weapons we must also dismantle those enemy-images. On a global scale and in Europe we must create reliable systems for maintaining security on a co-operative basis, as well as mechanisms for the early detection and management of crises. The Federal Republic of Germany will assist in this task in the North Atlantic alliance and in the European Community. We shall do everything in our power to promote the process of European union and to strengthen our alliance, the aim of which is to prevent war.
Our desire to achieve the union of the twelve European democracies, our desire for co-operation with our Eastern neighbours, is a manifestation of the policy of the Federal Republic of Germany for peace in Europe. We are aware of our responsibility  we shall use all our energy and every opportunity in working for a better Europe, a Europe based on peace.
The position of the twelve members of the European Community of international issues and on the Community's internal development was presented by the Danish Foreign Minister two days ago. The Single European Act, which entered into force on 1 July this year, is significant for the international community. The Twelve wish, as is stated in the preamble to the Act, to make together "their own contribution to the preservation of international peace and security in accordance with the undertaking entered into by them within the framework of the United Nations Charter".
To that end we intend to establish a common Community foreign policy. 
The completion of the European internal market, scheduled for 1992, will greatly increase the Community's strength. Significant steps towards a common monetary policy and towards the aim of converging the economic and financial policies of its members will have to follow, as will steps towards the creation of a technological community. That is the road to European union. To our neighbours in the East we extend the hand of wide-ranging co-operation - envisaged in the Final Act of the Helsinki Conference on Security
and Co-operation in Europe (CSCE) as the course towards the establishment of a peaceful order in Europe. At the CSCE follow-up conference in Vienna we are not merely seeking progress in matters of security: we are also seeking progress on the realization of human rights, on humanitarian issues, on economic exchanges, on the exchange of science and technology, on the exchange of information and culture. West and East can give each other a great deal through co-operation through confrontation they can deprive themselves of progress entirely - they can lose everything. Through co-operation we seek to build confidence, to serve mutual interests and, in a positive sense, to create dependencies that will make peace and co-operation irreversible.
We do not want to bleed one another to death through the arms race, nor do we want to cripple anyone economically. The political and military division of Europe is bad enough. We must not divide Europe economically and technologically when there are already gulfs to be filled and walls to be climbed. Our aim is to help achieve genuine progress in all fields. If the Soviet Union opens up to the world it will find a reliable and constructive partner in the Federal Republic of Germany. The Treaty of Moscow affords a basis for such co-operation as well as the necessary perspective. We shall have recourse to that Treaty, aware of the central importance of German-Soviet relations, which have an impact on the situation in the whole of Europe beyond their bilateral relationship.
If, after decades of confrontation, it were possible today to reach a turning point in the East-West relationship it would be a mistake of historic dimensions if we were to let the opportunity pass. All must shoulder their responsibility. Twelve years after the signing of the Final Act of the Conference on Security and Co-operation in Europe (CSCE) we can declare: a process has been set in motion leading to a peaceful order in Europe. My country has made substantial contributions towards this goal through its accession to the European Community and the Western defensive alliance and through the unprecedented Franco-German partnership.
We have cleared the way for a new West-East relationship by means of the Treaty of Moscow; the Treaty of Warsaw, which established the basis for a new beginning with the Polish People's Republic in the awareness of the special quality of the German-Polish relationship following the vicissitudes of their history; and also through the treaty with Czechoslovakia and the Basic Treaty on Relations with the German Democratic Republic.
Not only is there no feasible alternative, there is no responsible alternative to this process. We always perceive Europe as a whole; we want to improve the situation in the whole of Europe. We realize that the wheel of history can never be turned back, only forward.
Part of this perspective for Europe's future is the relationship between the Federal Republic of Germany and the other German State, the German Democratic Republic. Both States are firmly integrated in their respective alliances. But precisely this fact makes it possible for them to campaign in their alliances for co-operation throughout Europe. The differences in their two value-systems are fundamental. Nevertheless the two German States are agreed: never again must war originate on German soil, only peace.
There is still disagreement between the two German states as to the future of the German nation. The Federal Republic of Germany remains committed to its aim of working for a state of peace in Europe in which the German nation will regain its unity through free self-determination.
The visit to the Federal Republic of Germany by Mr. Erich Honaker, Chairman of the Council of State of the German Democratic Republic, demonstrated the intention of both German States to render a major contribution to stability in Europe by improving the quality of their relations and through their efforts to promote disarmament. Through these efforts we are also serving the welfare and interests of the people.
Mr. Honaker's visit revealed not only fundamental differences but also a willingness to co-operate with one another. We Germans, too, must live with the disparities that characterize the world, and above all Europe, even though they affect us more than other nations. But these disparities must not prevent us Members of this great world Organization from meeting our responsibility for peace and the survival of mankind.
Common international responsibility also means a common responsibility to combat terrorism, to combat racism and to prevent violations of human rights. Today, now, this must be the great common denominator for all nations who have committed themselves to the principles enshrined in the Charter of the United Nations. The community of nations' are becoming increasingly aware that terrorism is a threat not only to political enemies but also to one's own country. We can confront terrorism only if its perpetrators are unable to find refuge anywhere in the world. But we shall be able to rid ourselves of terrorism for good only if we also remove its causes, and there are many.
The Middle East crisis, for instance, may keep on spawning violence. Consequently, peace must at long last be established in Lebanon on the basis of freedom, sovereignty and territorial integrity. The Middle East conflict, as we have seen in the course of past years, cannot be settled by force, only by negotiation. We therefore advocate an international conference on the Middle East, which must proceed from Israel's right to exist within recognized and secure borders and from the right of self-determination of the Palestinian people.
If terrorism is inimical to any order, racism is the most terrible deprecation of human dignity. A regime that rules in the name of race must be opposed by the conscience of the world in the name of humanity. The Western democracies are a community oriented to common values and based on equal dignity for all. In view of this, we condemn the violation and mockery of human rights in the Republic of South Africa. We call upon the South African Government to create at last the conditions that will enable black and white to meet at the conference table and commence the dialogue that is so urgently needed. Apartheid must be totally eradicated; it is not capable of reform.
The state of emergency must be lifted, the political prisoners, first among them Nelson Mandela, must be released unconditionally and the banned organizations of the black majority must be allowed to operate again. If this is done, there is still hope that the violence that is bound to keep on producing yet more violence can be stopped. With regard to Namibia, we demand the application, at long last, of resolution 435 (1978), without any ifs and buts.
We condemn violations of human rights wherever they occur. A particularly horrific aberration of State authority is torture. It is not an instrument with which to fight one's political opponents. Least of all it is a means of administering justice. It is the most abhorrent and barbaric manifestation of injustice. By means of the United Nations Convention against torture, the world has taken a big step forward in the development of its political culture. 

By virtue of its Charter, by virtue of the Universal Declaration of Human Rights, the human rights covenants and its human rights institutions, the United Nations is a citadel and a bulwark of human rights. The exercise of civil, economic and social human rights is essential in the construction of a better world. A high commissioner for human rights and a court of human rights would be able to protect and promote these rights.
Only on human tights and the right of self-determination of nations can the universal house of peace be built. They are its foundations. That is why my country reaffirms to everyone before this world Assembly its pledge to respect every nation's right, to self-determination and to defend human rights all over the globe.
And with the same earnestness we pledge ourselves, by dint of our policy of peace at home and abroad aimed at developing peaceful relations with our neighbours and all nations on earth and at making peace with nature, to safeguard life on this planet and the survival of mankind for this and all future generations.
Only when there is life is there freedom and human dignity. To preserve it must be the aim of our Organization. 
